PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  15/002053 
Filing Date: January 20, 2016   
Appellant(s): Emlinger, Gabriele     



_____________________________________________
    Alicia A. Russo
For Appellant


EXAMINER'S ANSWER





This is in response to the appeal brief filed August 02, 2021 and August 18, 2021 appealing from the Office action mailed March 01, 2021.   

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is  being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS 
No grounds of rejection have been withdrawn by the examiner. 
NEW GROUND(S) OF REJECTION
There are no new grounds of rejection to be reviewed by the Board. 
For the Board’s convenience, the grounds of rejection to be reviewed on appeal are presented below: 

Claim Rejections - 35 USC § 103

Claims 13 – 15 and 18 – 19 and 21 - 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima US 4,046,504 (Fukushima) in view of Ward et al. US 2,433,939 (Ward). 
 
Considering claims 13 – 14 and 21 - 23, Fukushima teaches a process for preparing suede sheet materials, and said suede sheet materials thereof, having desirable tactile characteristics and good coloring (good color fastness and uniformity), fibers are colored with a dope dye or pigment (spun-in pigment) before being formed 
Although Fukushima teaches that any dye can be used in the overdyeing step, it does not specifically recognize the use of fluorescent dye as the colorant in the overdyeing step. However, Ward teaches the preparation of dyestuffs, more particularly to the preparation of dyestuffs exhibiting fluorescent properties and to the coloration with said dyestuffs of materials made of or containing cellulose acetate or other organic derivative of cellulose. The fluorescent property in dyes is often desirable, particularly where the dyestuffs are employed in the coloration of fabrics to produce novel effects therein under the action of light of different wavelengths [Col. 1, 1 – 19]. Further, Ward teaches that the dyestuffs of the disclosure exhibit fluorescence when subjected to the action of ultra-violet light and which possess greatly increased fastness properties [Col. 1, 46 – 50]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select Ward’s fluorescent dye for Fukushima’s overdyeing step when it is desired to produce a fluorescent suede with good color fastness and color uniformity. 

As to the limitation in claim 14, requiring that the regenerated cellulose fibers are produced by viscose, modal or lyocell process, this is considered a product by process limitation and it is not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966).  

Considering claim 15, Fukushima teaches at [Col. 6, 13] that the fibers in the leather like suede may further comprise a flame retardant. 

Considering claims 18 and 19, Fukushima teaches at [Col. 3, 62 - 64] that the fibrous mat to be used in the disclosure may also include a woven fabric (which implicitly encompass the formation of yarns) capable of forming a nap of fibers; thus, rendering obvious the additional limitations in the subject claims. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima US 4,046,504 (Fukushima) in view of Ward et al. US 2,433,939 (Ward) and further in view of Yasuda et al. US 2005/0101205 A1 (Yasuda). 

Considering claims 16, Fukushima in view of Ward is relied upon as set forth above in the rejection of claims 13 and 15. Further, said prior art combination does not specifically recognize that the flame retardant is an organophosphorus compound that is spun-in. However, Yasuda teaches a leather-like sheet substrate comprising a nonwoven fabric of three-dimensionally entangled superfine fibers (A) and a polymer elastomer (B) filled in the entangled interspaces of the nonwoven fabric, in which the superfine fibers (A) comprise an organophosphorus component-copolymerized polyester and the polymer elastomer (B) contains a metal hydroxide or is copolymerized with an organophosphorus component. Said leather-like sheet substrate and artificial leather obtained from it contain no halogen and are resistant to flames [Abstract]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select an organophosphorus compound as the flame retardant in Fukushima’s suede leather like material when it is desired to produce a flame retardant leather like suede containing no halogen compounds. Further, it would have also been . 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima US 4,046,504 (Fukushima) in view of Ward et al. US 2,433,939 (Ward)  and further in of Nakayama et al. US 2004/0063366 A1 (Nakayama). 

Considering claim 17, Fukushima in view of Ward is relied upon as set forth above in the rejection of claim13. Further, although said prior art combination teaches the use additives in the leather like suede, it does not specifically recognize the use of antibacterial agent as an additive. However, Nakayama teaches a suede artificial leather having excellent color fastness to light and color development in a wide range of colors and having a high quality with good suede feeling, surface touch, hand, mechanical properties and various fastness [0018]. Further, Nakayama teaches the use of antibacterial agents as preferred additives in the leather like suede of the disclosure [0057]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include antibacterial agent as one of the additives in Fukuyama’s leather like sued when it is desired to provide the sued with antimicrobial properties.

(1) Response to Argument

Appellant’s request to the Board for the reversal of the rejection of claims 13 – 19 and 21 – 23 in Office Action mailed March 01, 2021 is based on that:  
B.	Summary of Arguments.
Under this section, Appellant contends that the combination of Fukushima and Ward fails to teach each and every limitation of the instant claims, including overdying a cellulosic regenerated fiber/textile with a fluorescent dye and a lightfastness of greater than 5, and thus, do not support prima facie obviousness. Moreover, the skilled artisan would not have an expectation of successfully being able to achieve a cellulosic regenerated fiber or textile having a lightfastness greater than 5, measured according to ISO 105-B02, Method 2 from the combined teachings of Fukushima and Ward. It is respectfully submitted that the Office has merely pieced together Appellant’s invention with hindsight by picking and choosing claim elements from the cited art, even where the elements are not found (such as cellulosic regenerated fibers/textiles and a lightfastness of >5) and erroneously asserting inherency for claim elements clearly missing from the cited art. In addition, the modification of excluding the necessary binder of Fukushima to arrive at the instant claims would render Fukushima inoperable for its intended purpose to form a suede sheet material. Furthermore, Appellant has demonstrated that the instantly claimed cellulosic regenerated fiber exhibits unexpected properties that would overcome any prima facie case of obviousness, and the Examiner has failed to give proper consideration to the demonstrated objective indicia of nonobviousness. 

In response, the examiner submits that arguments against the combination Fukushima-Ward are addressed below under section C. Further, regarding the improper use of hindsight, the examiner submits that it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the rejection above does not include knowledge gleaned “only” from Appellant’s disclosure. As it is clearly presented above, Fukushima teaches cellulosic regenerated fibers comprising spun-in pigment, which are subsequently overdyed to achieve good coloring characteristics such as dyeability, color development and color fastness to light without uneven color [Col. 2, 5 and 58 – 60]. Further, although Fukushima teaches that any dye can be used in the overdyeing step, it does not specifically recognize the use of fluorescent dye as the colorant in the overdyeing step. However, Ward teaches the preparation of dyestuffs, more particularly to the preparation of dyestuffs exhibiting fluorescent properties and to the coloration with said dyestuffs of fabric materials made off or containing cellulose acetate or other organic derivative of cellulose. Further, at [Col. 1, 44 – 50] Ward teaches that the use of said dyes produced articles having greatly improved fastness to light. Therefore, the examiner submits that contrary to Appellant’s contention, the examiner's conclusion of obviousness is not based upon improper hindsight reasoning.

Moreover, in response to arguments directed to an alleged modification of Fukushima excluding the necessary binder to arrive at the instant claims, which would render Fukushima inoperable for its intended purpose to form a suede sheet material; 

In response to Appellant’s assertion of unexpected properties for the claimed fibers, the examiner submits that the use of spun-in pigment, followed by overdyeing was known in the art to provide the fibers with greatly improved light fastness. Further, the examiner respectfully submits that per MPEP 716.02, “Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Further, 716.02(d) establishes that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Furthermore, part II of said section of the MPEP requires that: “To establish unexpected results over a claimed range, Appellants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Therefore, Appellants has clearly not met the standards for objective evidence of nonobviousness required by the MPEP.
C.	The claimed Cellulosic Regenerated Fiber Would Not Have Been Obvious in Light of the Cited Prior Art.
1.	The combination of Fukushima and Ward Fails to Teach or Even Suggest the instantly Claimed Cellulosic Regenerated Fiber.

Appellant contends that the Examples in Fukushima all relate to synthetic fibers. While Fukushima may mention regenerated cellulose at col. 5, line 56, Fukushima does not provide an exemplary embodiment demonstrating that the process is applicable to cellulosic regenerated fibers. A person of ordinary skill in the art would not conclude from Fukushima that the process is generally applicable to fibers other than synthetic fibers and would have no expectation of success for applying the process to cellulosic regenerated fibers. Even if, arguendo, the skilled artisan would apply the process described in Fukushima to cellulosic regenerated fibers, which Appellant does not concede, there is simply no teaching or even suggestion to overdye a regenerated cellulose fiber or textile product comprising cellulosic regenerated fibers with a fluorescent dye in order to achieve a lightfastness of greater than 5, measured according to ISO 105-B02, Method 2.


In response, the examiner submits that it has been held that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non preferred embodiments”. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). MPEP 2123; and that “The use of patents as references is not limited to 
Appellant further contends that as discussed in the Declaration of Gabriele Emlinger, dated January 27, 2021, and filed February 5, 2021 (hereinafter “Declaration”), a person having ordinary skill in the art would understand that the cellulosic textiles of Ward are synthetic textile materials. See Declaration at paragraph 9. More specifically, the skilled artisan understands that cellulose acetate is not considered a regenerated cellulose, but rather a synthetic textile material. See, e.g., J. Chen, “Synthetic Textile Fibers”, Textiles and Fashion (2015). Likewise, the other organic derivatives of cellulose textile materials defined by Ward such as “cellulose propionate, cellulose butyrate, mixed esters, such as cellulose acetate-propionate and cellulose acetate-butyrate and cellulose esters such as ethyl cellulose and benzyl cellulose” would be understood as synthetic textile materials. See, e.g., Ward at col. 2, ll. 17-21; see also Declaration at paragraph 9. The absence of any mention of textile materials having a basis of regenerated cellulose and the implication that the dyes are merely satisfactory for synthetic cellulose-based materials, would not suggest to a person of ordinary skill in the art that Ward would be applicable to cellulosic regenerated fibers. See Declaration at paragraph 9.

In response to Appellant’s arguments in the Declaration against the Fukushima and Ward references individually, the examiner submits that one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2.	Light Fastness is Not an Inherent Property and Inherency Cannot be Asserted from the Combination of Fukushima and Ward.
Appellant contends that, as discussed in the Declaration, lightfastness is not an inherent property and many additives and processes can impact lightfastness. See Declaration at paragraphs 11-13. As noted above, the suede sheet materials of Fukushima include synthetic fibers and binders, more specifically, the binders are polyurethane elastomer. Further, there is nothing in Fukushima that indicates the lightfastness value of the suede material disclosed therein. Furthermore, even if Ward states that the fluorescent dyestuffs “possess greatly increased fastness properties,” this asserted property is not specific to lightfastness and merely relates to the dyestuff. See Ward at col. 1, lines 49-50; see also Declaration at paragraph 11.  

In response, the examiner submits that as noted above, Ward teaches at [Col. 1, 44 – 50] that “ However, many of the dyestuffs exhibiting fluorescence are unsatisfactory especially for dyeing purposes, due to the fact that they are lacking in fastness when the dyed materials are washed or exposed to light. It is therefore an important object of our invention to provide dyestuffs which exhibit fluorescence when 
As to the argument asserting that “lightfastness cannot be an inherent property”, the examiner submits that depending on how a product is made, in this case the product suggested by the combination of Fukushima and Ward, even though the scale value for lightfastness is not disclosed, said value can be an inherently property of said product when tested to a particular standard.       

The examiner notes that all arguments under C 3 and 4, have been properly addressed above under B.  

D. 	Dependent claims are not Obvious over the cited prior art.  
The examiner notes that no additional arguments have been presented against the rejection of the dependent claims.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/REL/
Ricardo E. Lopez, Patent Examiner, Art Unit 1786

Conferees:

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            	


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.